UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4086


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD LEE GRIFFITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00279-WO-1)


Submitted: September 28, 2018                                 Decided: October 19, 2018


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina, for
Appellant. Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Lee Griffith appeals from his conviction and 21-month sentence entered

pursuant to his guilty plea to mailing threatening communications. On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that

there are no meritorious issues for appeal but questioning whether the district court

complied with the requirements of Fed. R. Crim. P. 11 when accepting Griffith’s plea.

Despite notice of his option to do so, Griffith has not filed a pro se supplemental brief.

The Government has also declined to file a brief. We affirm.

       Because Griffith did not move to withdraw his plea, we review his Rule 11

hearing for plain error. United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

“[T]o satisfy the plain error standard [Griffith] must show: (1) an error was made; (2) the

error is plain; and (3) the error affects substantial rights.” United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009). Even if Griffith satisfies these requirements,

correction of the error lies within our discretion, if we conclude that the error “seriously

affects the fairness, integrity or public reputation of judicial proceedings.” Id. at 343

(internal quotation marks omitted).

       The transcript from Griffith’s plea hearing indicates that the district court

complied with Rule 11 and informed Griffith of his rights and responsibilities in

accordance with the Rule. The record does not indicate, nor does Griffith allege, that

there was any mistake in the plea hearing that would have caused him to plead

differently. See id.



                                             2
       In light of these considerations, we find that the district court did not commit any

reversible error when accepting Griffith’s plea. In accordance with Anders, we have

reviewed the record and have found no meritorious issues for appeal. Accordingly, we

affirm. This court requires that counsel inform Griffith, in writing, of the right to petition

the Supreme Court of the United States for further review. If Griffith requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Griffith. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3